DISMISS and Opinion Filed December 21, 2018




                                        S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01206-CR

                            JOSEPH KYLE NEWMAN, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. F18-30564-L

                             MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Whitehill
                                   Opinion by Justice Bridges
       The Court has before it appellant’s December 19, 2018 motion to withdraw the appeal,

signed by appellant and his appointed counsel. We grant the motion. See TEX. R. APP. P. 42.2(a).

       We dismiss this appeal.




                                                 /David L. Bridges/
                                                 DAVID L. BRIDGES
Do Not Publish                                   JUSTICE
TEX. R. APP. P. 47.2(b)
181206F.U05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 JOSEPH KYLE NEWMAN, Appellant                    On Appeal from the Criminal District Court
                                                  No. 5, Dallas County, Texas
 No. 05-18-01206-CR       V.                      Trial Court Cause No. F18-30564-L.
                                                  Opinion delivered by Justice Bridges.
 THE STATE OF TEXAS, Appellee                     Justices Brown and Whitehill participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.




Judgment entered December 21, 2018




                                            –2–